369 F.2d 399
Jewel Platt FOSTER, Appellant,v.UNITED STATES CIVIL SERVICE COMMISSIONERS et al., Appellees.
No. 23287.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1966.

Jewel Platt Forster, pro se.
Walter F. Gemeinhardt, First Asst. U.S. Atty., Louis C. La Cour, U.S. Atty., New Orleans, La., for appellees.
Before BROWN, BELL, and DYER, Circuit Judges.
PER CURIAM:


1
Appellant, a civil service employee, vigorously contests her discharge in 1961 by the Maritime Administration.  Her case had the full consideration of the District Court, and the basis for denying relief to her is set out in the comprehensive opinion of that court.  Foster v. Laroque, E.D.La., 1965, 246 F.Supp. 911.


2
One of appellant's principal contentions is that the reversal of her discharge by the Civil Service Board barred her discharge on remand on the same grounds.  The reversal was on technical grounds as distinguished from the merits of the discharge, and in no wise barred the subsequent discharge.  The District Court correctly noted (Footnote 2 of opinion, supra) that res judicata was not applicable in such a situation.


3
We have carefully reviewed the entire matter and find ourselves in agreement with the views of the District Court.  Its opinion will be adopted as the opinion of this court.


4
Affirmed.